Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2022

                                       No. 04-22-00337-CR

                                      Luis DOMINGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 628896
                         Honorable Timothy Johnson, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due August 24, 2022; however, the court granted an
extension of time to file the brief until September 23, 2022. On September 22, 2022, appellant
filed a motion requesting until October 24, 2022 to file the brief. We grant the motion and order
appellant’s attorney, Matthew T. Allen, to file the brief by October 24, 2022.

        Counsel is advised that no further extensions of time will be granted absent a motion,
filed by the date the brief is due, that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court